Title: To George Washington from Nicholas Lewis, 24 October 1793
From: Lewis, Nicholas
To: Washington, George


            
              Sir
              Albemarle [Va.] October 24th, 1793
            
            I have the Honour, to transmitt You Sundry Resolves entered into by a considerable
              proportion of the Inhabitants of the County of Albemarle, & I
              have Sir assumed thus far in conformity to the last of Said enclosed Resolutions. I am
              Sir With great respect your very Humble Servt
            
              Nicholas Lewis
            
          